DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara et al (US20160112799, hereinafter “Uehara”).
Regarding claim 1, Uehara teaches a reproduction system (abstract, acoustic system) comprising:
an output apparatus that outputs multitrack data including a plurality of track-by-track audio data of sounds of (i) musical instruments, (ii) singing voices, or both (i) and (ii), the plurality of track-by-track audio data including audio data of at least an acoustic instrument (Fig. 1, ¶27, 30, an output apparatus comprising of speaker 17, piano 19, TA piano 21, TA guitar 23, etc.; the system is capable of outputting multi-track data [i.e. music data MD comprising of audio signals] of at least musical 
a vibrator that vibrates the acoustic instrument in accordance with the audio data of the acoustic instrument included in the plurality of track-by-track audio data included in the multitrack data (¶33, 37, both TA piano and TA guitar comprise of  vibrator that vibrates the respective instrument according to the received music data MD); and
a speaker that outputs the sounds of (i) the musical instruments, (ii) the singing voices, or both (i) and (ii) in accordance with the plurality of track-by-track audio data (¶31, speaker 17 outputs music data MD supplied to it [wherein music data MD includes at least musical instrument sounds]).
Regarding claim 2, Uehara teaches wherein the speaker includes a main speaker and an amplifying speaker, the amplifying speaker being an amplifier for a musical instrument of the musical instruments (Fig. 6, Fig. 10, ¶32, 70, reproduction system comprise at least of a speaker 17 and piano 19 comprise of a not-shown speaker device for outputting amplified audio for a musical instrument).
Regarding claim 3, Uehara teaches wherein:
the multitrack data further includes a signal processing parameter (¶33, music data MD comprise at least of a frequency and amplitude component); and
the reproduction system further comprises a signal processor that processes the plurality of track-by-track audio data in accordance with the signal processing parameter and outputs the signal-processed audio data to the vibrator and the speaker (¶33, Fig. 13, system comprises of a processing portion that processes the music data MD; ¶74, 80, frequency and volume parameters can be changed via a UI).
Regarding claim 4, Uehara teaches further comprising an auxiliary speaker that outputs a sound of the acoustic instrument in accordance with the audio data of the acoustic instrument (¶32, piano 19 comprise of a not-shown speaker device for outputting amplified audio for a musical instrument).
Regarding claim 5, Uehara teaches wherein the auxiliary speaker includes a high-frequency speaker that outputs a sound of the acoustic instrument in a first frequency range that is higher than a frequency range of the sound of the acoustic instrument reproducible by using the vibrator to vibrate the acoustic instrument, and a low-frequency speaker that outputs a sound of the acoustic instrument in a second frequency range that is lower than the frequency range of the sound of the acoustic instrument reproducible by using the vibrator to vibrate the acoustic instrument (¶43-45, processor of smartphone is able to analyze frequency characteristics of music data MD and based on the analysis, optimize output by selecting the best instrument for outputting the music data; smartphone is capable of choosing a speaker for output if none of the piano or guitar instruments are capable of correctly outputting the music data; ¶11, 40, acoustic system may comprise of a plurality of output devices [plurality of nodes (the speaker device 17, the TA piano 21, and other components)] based on the acoustic signal).
Regarding claim 6, Uehara teaches wherein the multitrack data includes temporal information (¶39, time analysis is performed on the music data).
Regarding claim 7, Uehara teaches wherein the multitrack data includes video data of (iii) players playing the musical instruments, (iv) singers singing the singing voices, or both (iii) and (iv) (¶61, acoustic system includes both audio and video signals wherein the video signals [i.e. concert] can be routed to a video output device).
Regarding claim 8, Uehara teaches further comprising a delayer that provides delays to the plurality of track-by-track audio data (¶44, 56, temporal parameters are included in the music data such that the system can output music data in sync).
Regarding claims 11-18, they are rejected similarly as claims 1-8, respectively. The method can be found in Uehara (¶12, acoustic system control method). 

Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/QIN ZHU/Primary Examiner, Art Unit 2651